I cannot agree with the majority opinion which holds that the release to the New York Central Railroad, given in consideration of the payment of $4,500 in full satisfaction of all damages sustained as the result of the collision, does not bar this action against the Pennsylvania *Page 65 
Railroad Company, appellee. The theory of the law is, and all the cases so state, that there can be but one satisfaction for an injury. See Union of Russian Societies v. Koss, 348 Pa. 574;Thompson v. Fox, 326 Pa. 209, 212; Mason v. Lavine, Inc.,302 Pa. 472; Conway v. Pottsville U. T. Co., 253 Pa. 211, 214;Smith v. Roydhouse, Arey  Co., 244 Pa. 474, 479. The release under consideration is in full satisfaction "for damages of every kind, nature or description now existing or which may hereafter arise from or out of injuries and damages received by me at or near Keating Junction, State of Pennsylvania, on or about the 25th day of June, 1941." We all agree that the release of one joint tortfeasor is a release of all wrongdoers and that a release by one not a joint tortfeasor in no way affects rights against the wrongdoer. In Thompson v. Fox, supra, 213, Mr. Justice STERN said: ". . . the principle which underlies the rule is that the injured person is given a legal remedy only to obtain compensation for the damage done to him, and when that compensation has been received from any of the wrongdoers, his right to further remedy is at an end." Institution of suit against the party released is not a prerequisite to effect satisfaction for injuries sustained:Smith v. Roydhouse, Arey  Co., supra, 479.
The conclusion of the majority that the record fails to establish community of fault is erroneous. Had the New York Central been joined as a defendant the trial court would have been compelled to give binding instructions in its favor, not because there was no evidence of liability but because Koller, for the consideration of $4500, had released it from any and all liability arising out of the accident. The negligence of the New York Central formed no part of the case; that issue was eliminated by the release. For the same reason, the statement in the opinion that the testimony "leaves no room for doubt that the New York Central was in no way responsible for the accident" is unwarranted and irrelevant. To the contrary, the release in question established a prima facie case of joint negligence and the burden was *Page 66 
upon plaintiff to show, if he could, that the party released did not contribute to the accident: Smith v. Roydhouse, Arey Co., supra, 479. The release, being in writing, should have been construed by the court; the learned judge should have instructed the jury that it was prima facie evidence that the New York Central was also negligent; that the New York Central was not also negligent has not been proven. To the statement in the majority opinion that "throughout the entire case plaintiff carried the burden of proof of defendant's negligence" should be added "but has failed to prove non-liability on the part of the New York Central and thus failed to rebut the prima facie case established by the release." Had appellant undertaken to sustain this burden, as the law requires, he would have been compelled to show that there was no basis in fact or law for his receipt of $4,500. A court of justice cannot permit one to collect $4,500 in full satisfaction for injuries sustained and then deny that there was any justification therefor. We cannot say that the $4,500 payment was a gratuity and that the New York Central had not bought exemption before being sued. This is precisely what occurred in Smith v. Roydhouse, Arey  Co., supra 479. The release offered in evidence is prima facie evidence of the New York Central's joinder in the tort. InSmith v. Roydhouse, Arey  Co., we said at page 479: "Here the suit against the other had only been threatened, but was threatened for the same cause as that for which the earlier had been brought. The result in each was exactly the same; in that case the party bought exemption from liability after being sued, while in this the party bought exemption before being sued. The act that operated as a bar to the subsequent action was not the bringing of the earlier suit, but the settlement and extinguishment of the cause of action by receiving money from one charged with the negligence which occasioned the injury for which compensation was claimed. If the evidence in the case referred to established a prima facie case on this collateral issue, no less certainly did the *Page 67 
paper signed by the plaintiff and introduced in this case, releasing the subcontractors from liability for the same injury as that for which he subsequently brought suit against the defendant, together with the admission of record. There being nothing in rebuttal the sufficiency of the evidence was for the court."
No precedent exists for the conclusion of the majority. Our decisions are to the contrary. See Thompson v. Fox, supra;Smith v. Roydhouse, Arey  Co., supra; Peterson v. Wiggins,230 Pa. 631. Union of Russian Societies v. Koss, supra, does not support the majority opinion. In that case the release was given to one not a party to the transaction upon which the suit was based and who had no relation or connection whatever with the cause of action. In Rosenfeld v. Stauffer, 121 Pa. Super. 103, the release was given to Diver, the owner of the car which Stauffer had been driving at the time of the accident. No agency relationship was proven or alleged. Clearly, Diver was not a party to the accident and in no way connected with the cause of action. In McClure v. Pennsylvania Railroad Company,53 Pa. Super. 638, 651, the ice company employer was clearly not a joint tortfeasor. The same is true in Thomas v.Central Railroad Company of New Jersey, 194 Pa. 511. Turner v.Robbins, 276 Pa. 319, rests upon an entirely different basis and is authority for neither proposition here advanced. In none of these cases was the party released directly involved in the cause of action. On the other hand, those cases wherein a release has been held effective show the party to have been directly involved. This case falls within the latter group. Here, as in Smith v. Roydhouse, Arey  Co., supra, and Thompsonv. Fox, supra, the party released was directly involved. It was one of the parties to the collision.
I would affirm the judgment of the court below on the authority of Smith v. Roydhouse, Arey  Co., supra, andThompson v. Fox, supra.
Mr. Justice LINN concurs in this dissent. *Page 68